DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 11th, 2021 pages 8-10 regarding the 103 rejection of claim 8 have been fully considered but they are not persuasive.  
It is noted that during an interview conducted with applicant’s representative on April 20th, 2021, it was agreed that changes reciting “a threshold quantity of first time intervals longer than one second and a second time interval, of the first time intervals being longer than one second” or the like would overcome the rejection of record.  It is noted that the current amendments are not amended in the way discussed in the interview, and this paragraph is meant to clarify the examiner’s interpretation of the amendments discussed in the interview, as well as to expedite prosecution if the proposed amendments discussed in the interview are submitted.  The examiner’s understanding of proposed amendments being discussed within the interview was that there was a threshold number of first time intervals, where a condition needs to be met during this first time interval a threshold number of times before a brake dragging response occurs, where this first time interval comprises at least one second time interval that is longer than one second, where it is determined if sensor measurements meet a threshold.  For example, the threshold quantity of first time intervals could be 5, the first time interval could be 5 seconds, and the second time interval could be 1 second.  In this example, the brake dragging response would be activated if the following occurs: during the second time interval the threshold for triggering the brake dragging event is detected to have occurred during a one second timeframe; the first time interval adds to a threshold quantity counter in response to the second time interval detecting a brake dragging event, and this is only added once every 5 seconds; when this threshold quantity 
In regards to the argument that Bennet does not teach of “a threshold quantity of time intervals, a first time interval, of the time intervals, being longer than one second, and a second time interval, of the time intervals, being longer than one second”, the examiner respectfully disagrees.  Bennet teaches of “a brake drag error counter” that increases when a threshold is met for a brake dragging event occurs (Para 0041-0042), which is equivalent to a threshold quantity of time intervals since “if the short-term time period has elapsed, the brake drag error counter is reset to zero” (Para 0044).  This occurs after a set amount of time occurs.  When this brake drag error counter is active, the system is counting the number of instances when a brake dragging event is occurring, which occurs multiple times, where each instance can be interpreted as a first time interval, a second time interval, a third time interval, etc.  Thus there are at least two different time intervals since this system is repeated until the error counter threshold is met.  These time intervals don’t explicitly have a set amount of time, however, it can be inferred that there is a time interval for them, as it appears to not count to exceedingly large values as the brake dragging event continues to occur, as inferred by the example of the error count threshold being 5 (Para 0042).  Additionally, a separate brake dragging event can only occur when a driver lifts their foot of the brake and reapplies it, where this action would take some time.  Additionally/alternatively, the timeframe of “longer than one second” amended in the claims .  
Claim Interpretation
In regards to claim 8, “a threshold quantity of time intervals, a first time interval, of the time intervals, being longer than one second, and a second time interval, of the time intervals, being longer than one second” can be interpreted as any set of time intervals that occur, regardless of if these are set time intervals, or if the first and second time intervals are the same, or if the first and second time intervals are occurring simultaneously.  The claim was interpreted as a threshold quantity of any type of time intervals.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US 20160121870; already of record from IDS) in view of Cahill et al. (US 2017/0355473; hereinafter Cahill; already of record from IDS).
In regards to claim 8, Bennet teaches of a braking control device, comprising: one or more memories (Para 0026 lines 4-14); and
one or more processors, communicatively coupled to the one or more memories, to (Para 0026, Part 21):
[include] a threshold for triggering a brake dragging event for a machine (Para 0038, Fig 3)
determine, based on a set of sensor measurements, that the threshold for triggering the brake dragging event is satisfied for a threshold quantity of time intervals (Fig 3, Part 158 and 160, Para 0041-
a first time interval, of the time intervals, being longer than one second (Para 0041-0042, 0044; where the time interval is inferred to be long enough that the error count is 5 in the example, and thus it is inferred that it is not counted continuously and that the actuation of the brake pedal starts a new error count, which could be longer than one second; where each time interval is a different occurrence of the brake dragging event being detected, thus there could be a plurality of brake dragging responses; additionally/alternatively, the range for the time interval does not need to be longer than one second as long as it achieves the same purpose, as there is no advantage to a longer than one second time interval outlined in the specification (See MPEP 2131.03)), and 
a second time interval, of the time intervals, being longer than one second (Para 0041-0042, 0044; where the time interval is inferred to be long enough that the error count is 5 in the example, and thus it is inferred that it is not counted continuously and that the actuation of the brake pedal starts a new error count, which could be longer than one second; where each time interval is a different occurrence of the brake dragging event being detected, thus there could be a plurality of brake dragging responses; additionally/alternatively, the range for the time interval does not need to be longer than one second as long as it achieves the same purpose, as there is no advantage to a longer than one second time interval outlined in the specification (See MPEP 2131.03)); and
perform a brake dragging response action based on determining that the threshold for triggering the brake dragging event is satisfied for the threshold quantity of the time intervals (Para 0043, 0044).
However, Bennet does not teach to determine a threshold for triggering a brake dragging event for a machine based on one or more parameters relating to activity of the machine.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the threshold for triggering a brake dragging response, as taught by Bennet, to include determining the threshold based on one or more parameters relating to activity of the machine, as taught by Cahill, in order to allow the threshold to better account for the current condition of the vehicle, such as the condition of the tires and brakes (Cahill Para 0054).
In regards to claim 11, Bennet in view of Cahill teaches of the braking control device of claim 8, wherein the threshold for triggering the brake dragging event is a range of brake pedal travel values (Bennet Para 0038).
In regards to claim 12, Bennet in view of Cahill teaches of the braking control device of claim 11, wherein the range of brake pedal travel values is greater than zero and less than ten percent of a full brake pedal travel range (Bennet Para 0038; where the maximum and minimum values are able to be adjusted, thus they could be set to a value greater than zero and less than ten percent).
In regards to claim 13, Bennet in view of Cahill teaches of the braking control device of claim 8, wherein the one or more processors, when performing the brake dragging response action, are to: cause an audio or visual alert to be provided (Bennet Para 0043).
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet in view of Cahill, as applied to claims 8 and 11-13 above, and further in view of Schwartz (US 9988024; already of record).
In regards to claim 9, Bennet in view of Cahill teaches of the braking control device of claim 8, wherein the one or more processors, when performing the brake dragging response action, are to:

However, Bennet in view of Cahill does not teach that one or more processors, when performing the brake dragging response, are to:
alter one or more parameters of the machine to reduce a powertrain oil temperature relative to a current powertrain oil temperature.
Schwartz, in the same field of endeavor, teaches of one or more processors that are to alter one or more parameters of the machine to reduce a powertrain oil temperature relative to a current powertrain oil temperature (Column 7, lines 48-60, Fig 12, Column 8, lines 46-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the one or more processors performing the brake dragging response, as taught by Bennet in view of Cahill, to include altering one or more parameters of a machine to reduce the powertrain oil temperature, as taught by Schwartz, in order to avoid having the oil overheat (Schwartz Column 1, 29-33).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet in view of Cahill, as applied to claims 8 and 11-13 above, and further in view of Styles (US 2014/0109846; already of record).
In regards to claim 10, Bennet in view of Cahill teaches of the braking control device of claim 8, wherein the one or more processors, when performing the brake dragging response action, are to:
[perform an appropriate response] (Bennet Para 0043).
However, Bennet in view of Cahill does not teach that one or more processors, when performing the brake dragging response, are to:
alter one or more parameters of the machine to reduce an engine fan speed relative to a current engine fan speed.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the one or more processors performing the brake dragging response, as taught by Bennet in view of Cahill, to include altering one or more parameters of a machine to reduce an engine fan speed, as taught by Styles, in order to optimize the fuel economy of the vehicle (Styles Para 0017).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet in view of Cahill, as applied to claims 8 and 11-13 above, and further in view of Lee (US 2012/0074770; already of record).
In regards to claim 14, Bennet in view of Cahill teaches of the braking control device of claim 8. However, Bennet in view of Cahill does not teach that the threshold for triggering the brake
dragging event or the threshold quantity of time intervals is configurable based on information identifying an operator of the machine.
Lee, in the same field of endeavor, teaches of a brake force configurable based on the information identifying an operator of the machine (Para 0019).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the threshold for triggering the brake dragging response or the quantity of time intervals, as taught by Bennet, to be configurable based on information identifying an operator of the machine, as taught by Lee, in order to allow a user to set up the braking system according to their own preferences (Lee Para 0019).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                         
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        6/17/2021